Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 16, 2016

                                          No. 04-16-00523-CV

                                      IN RE Michael CAMERON

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Rebeca C. Martinez, Justice

       On August 16, 2016, relator Michael Cameron filed a petition for writ of mandamus and
an emergency motion for temporary relief. This court is of the opinion that a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real party in interest may file a response to the petition for
writ of mandamus in this court no later than August 31, 2016. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for emergency relief is GRANTED. All proceedings before the trial
court in the underlying case are STAYED pending final resolution of the petition for writ of
mandamus filed in this court.

           It is so ORDERED on August 16, 2016.


                                                      PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2016CI13043, styled Rebecca Creek Distillery, LLC v. Michael Cameron,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.